Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: the claim contains an obvious spelling error.  In line 3 of the claim, the term “produce” should properly be the term: product.  
Appropriate correction is required.

	Inventor’s assistance is respectfully requested in correcting any other minor spelling and/or grammatical errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term essentially in the limitation “…essentially free from…” is a relative term which renders the limitation and thus the claim indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Clarification is in order.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of (parent) U.S. Patent No. 10,934,289 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Patented claim 7 teaches a process for the preparation of amorphous Venetoclax where the process comprises providing a solution of Venetoclax, or a salt or solvate thereof, where the Venetoclax is in the form of the sodium salt characterized by the powder X-ray diffraction pattern shown in Fig. 1, in a suitable acid, optionally in the presence of a solvent, and treating the solution of Venetoclax with a suitable base and isolating amorphous Venetoclax.  
	Instant claim 24 teaches a process for the preparation of Venetoclax where the process comprises treating Form AL2 of Venetoclax sodium, characterized by the powder X-ray diffraction  pattern shown in Fig. 1., with a suitable acid, optionally in the presence of a suitable solvent, to form a product, optionally treating the product with a suitable base, and isolating Venetoclax where the Venetoclax is an amorphous form.  
	That is, the process of patented claim 7 fully encompasses the process of instant claim 24.  

Claim 28-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8 of (parent) U.S. Patent No. 10,934,289 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Patented claim 1 teaches a process for the preparation of amorphous Venetoclax where the process comprises providing a solution of Venetoclax, or a salt or solvate thereof, in a suitable acid, optionally in the presence of a solvent, and treating the solution of Venetoclax with a suitable base and isolating amorphous Venetoclax.  Patented dependent claim 2 teaches a short list of suitable solvents, one of which is dimethyl sulfoxide.  Patented claim 8 teaches a short list of suitable acids, one of which is citric acid.  
	Instant claim 28 teaches a process for the preparation of amorphous Venetoclax where the process comprises treating Venetoclax sodium with citric acid in the presence of dimethyl sulfoxide and isolating the amorphous Venetoclax.  
	That is, the instant claim is a specific instance of the process of the patented claims.  
	Instant claim 29 is included in this rejection because an aqueous solution of citric acid would have been obvious to one of ordinary skill in the art.  This is so because the patent explicitly teaches the utilization of a solution of citric acid in Example 15 (column 13, line 34).  That is the patent teaches - intrinsically - an aqueous solution - since citric acid is, of course, a well-known naturally occurring organic water-soluble acid.  
	Instant claims 30 is included in this rejection because the limitation that the starting Venetoclax sodium is crystalline is fully encompassed by the “…solution of Venetoclax, or a salt or solvate thereof…” of the patented claim.  
	Instant claim 32 is included in this rejection because the limitation that the amorphous Venetoclax is essentially free of any crystalline forms of Venetoclax is intrinsic to the patented method.  This so because the patented method explicitly teaches that it is a method for preparing amorphous Venetoclax.  This is simply the plain meaning of the text.  

Allowable Subject Matter
Claims 14-16 are allowed.  The subject matter of claim 17 would be allowable once the objection outlined above has been overcome.  
Claims 18-23 are objected to because they depend from a claim which has also been objected to, but are otherwise allowable.  
Claims 25, 27, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As noted in the parent application, the closest prior art appears to be WO 2017/212431 A1, cited in the IDS.  The reference teaches solid forms of Venetoclax and their preparation, including amorphous forms (abstract; page 3, SUMMARY; page 53ff, EXAMPLES).  The reference does not teach, show, suggest or make obvious the instant AL2 Venetoclax sodium polymorph.  
The methods of preparing the amorphous forms may be categorized as, basically, either of two approaches: solvent removal; or anti-solvent addition.  None of the amorphous preparations utilizing these two basic approaches teach, show, suggest or make obvious the instant acid/base process.  
WO 2017/212431 A1 also generally teaches that Venetoclax may be purified by forming a suitable acid addition salt followed by this salt’s neutralization (page 25, line 4; page 25, line 30).  It is not clear that this prior art purification produces an amorphous product (as opposed to a crystalline product).  In any case, this, again, is not the instant process and does not teach, show, suggest or make obvious the instant process.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/6/2022